DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Note: all citations with respect to the specification of present application are citing the paragraph numbers in the Pre-Grant Publication US 2019/0125193 A1.


Election/Restrictions
Applicant's election with traverse of Invention Group III (claim 14 – 20) in the reply filed on 10/20/2021 is acknowledged.  

Regarding the restriction requirement, applicant’s traversal submitted on p.1 – 2 states that “The Restriction Requirement is traversed as it will not reduce the workload of the U.S. Patent and Trademark Office or simplify prosecution of the application. As set forth in MPEP §803, there are two criteria for a proper restriction and/or election of species requirement between patentably distinct inventions: (1) the inventions must be independent or distinct as claimed; and (2) there must be a serious burden on the Examiner if restriction is not required. This portion of the MPEP requires that if the search and examination of an entire application can be made without serious burden, the Examiner must examine it on the merits, even though it includes claims to distinct or 
In the above submission, applicant merely states that there is no serious burden without providing any evidence or specific reasoning with respect to any particular invention groups as cited in the Requirement for Restriction/Election. On the other hand, the examination burden and reasons for restriction are explicitly recited in detail on p.2 – 5 of the Requirement for Restriction/Election mailed on 08/31/2021. Thus, applicant’s traversal has been fully considered but it is not persuasive.

The requirement is still deemed proper and is therefore made FINAL.
Claim 1 – 20 remain pending in the application;
Claim 1 – 13 are withdrawn from consideration.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claim 15 – 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding limitation “using the catheter in treating the smaller vessel diameter lesion” in claim 15, the above limitation renders claim indefinite because it merely recites a use without any active, positive steps delimiting how this use is actually practiced. Ex parte Erlich, 3 USPQ2d 1011 (Bd. Pat. App. & Inter. 1986). See MPEP 2173.05(q).
For the purpose of examination, the above limitation is interpreted to any reasonable procedure in the treatment which involves the catheter.

Regarding limitation “using the therapeutic catheter in treating the smaller vessel diameter lesion” in claim 16, the above limitation renders claim indefinite because it merely recites a use without any active, positive steps delimiting how this use is actually practiced. Ex parte Erlich, 3 USPQ2d 1011 (Bd. Pat. App. & Inter. 1986). See MPEP 2173.05(q).
For the purpose of examination, the above limitation is interpreted to any reasonable procedure in the treatment which involves the therapeutic catheter.

using a second therapeutic catheter in the treating of the smaller vessel diameter lesion” in claim 17, the above limitation renders claim indefinite because it merely recites a use without any active, positive steps delimiting how this use is actually practiced. Ex parte Erlich, 3 USPQ2d 1011 (Bd. Pat. App. & Inter. 1986). See MPEP 2173.05(q).
For the purpose of examination, the above limitation is interpreted to any reasonable procedure in the treatment which involves the second therapeutic catheter.

Regarding limitation “using a catheter assembly including an inner catheter inserted in a lumen of the guiding catheter in the placing of the catheter tip of the catheter to at least the aortailiac bifurcation of the patient.” in claim 18, the above limitation renders claim indefinite because it merely recites a use without any active, positive steps delimiting how this use is actually practiced. Ex parte Erlich, 3 USPQ2d 1011 (Bd. Pat. App. & Inter. 1986). See MPEP 2173.05(q). In this case, the above limitation only recites the structural components of the catheter assembly. No other process detail about how the assembly is used in catheter placing. Thus, the above limitation renders claim indefinite.
For the purpose of examination, the above limitation is interpreted to any reasonable procedure in the catheter placing process which involves the catheter assembly. 

Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting MPEP § 2172.01.  The omitted steps are: acquiring image of the patient; and obtaining diagnostic information.
In the meanwhile, limitations “the diagnostic information” and “image information” are lacking antecedent basis, since there is neither diagnostic information nor image information introduced in parent claim.

Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are: acquiring image of the patient.
In the meanwhile, limitation “image information” is lacking antecedent basis, since there is no image information introduced in parent claim.

Therefore, claim 15 – 20 are rejected under 35 U.S.C. 112(b) as being indefinite.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 14 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ueda et al. (US 2014/0358123 A1; published on 12/04/2014) (hereinafter "Ueda") in view of Sauer et al. (US 2016/0022371 A1; published on 01/28/2016) (hereinafter "Sauer").

Regarding claim 14, Ueda teaches a treatment method for treating a patient having a lesion in each of left and right lower limb arteries ("The treatment method 
introducing a catheter from an artery of an arm of the patient ("In the treatment method, an intervention device 10 is introduced from the blood vessel 102 of an arm 106 {upper limb} …" [0088]; "The intervention device 10 used for the treatment method includes a catheter assembly 12 that includes double catheters ..." [0089]; see Fig.1 and 3; "The intervention device 10 used in this treatment method is basically the same as the intervention device 10 of the first embodiment." [0154]; here the catheter 14 is interpreted as claimed catheter), advancing and placing a catheter tip of the catheter to at least the aortailiac bifurcation of the patient ("... the distal portion 12 a of the assembly 12 is delivered to a predetermined position {position near the portion above the left popliteal artery 220} of the left femoral artery 218, and delivery of the assembly 12 is then stopped." [0147]; the assembly 12 include the catheter 14; see the position of catheter 14 in Fig.5A and 9A; here Fig.5A, 8A and 8B are equivalent to the right half of Fig.9A); and
inserting a therapeutic catheter into a lumen of the catheter positioned ("A surgeon inserts the distal end of the treatment device 18 into the proximal end of the 
Ueda fails to explicitly teach that the first lesion being treated first is a larger vessel diameter lesion, and the second lesion being treated then is a smaller vessel diameter lesion.
However, in the same field of endeavor, Sauer teaches a method of ranking treatment options ("At step 112, the treatment options are automatically ranked based on the predicted hemodynamic metrics calculated for each treatment option." [0035]). Further, Sauer teaches the underlying reason for such treatment options ranking ("For In re Preda, 401 F.2d 825, 826, 159 USPQ 342, 344 (CCPA 1968). See MPEP 2144. In this case, treating the larger vessel diameter lesion will result in more blood flow according to the knowledge in fluid dynamics, compared to the result of treating smaller vessel diameter lesion. Thus, treating lesion with larger vessel diameter will be ranked first in treatment. In the meanwhile, the larger diameter vessel is easier for treatment implementation and therefore will be ranked first in treatment too. The smaller vessel diameter lesion will be ranked next to the larger vessel diameter lesion in the ranking list.
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the treatment of two lesions on two sites as taught by Ueda with the teaching of treatment options ranking as taught by Sauer. Doing so would make it possible to provide a method that if "a lesser number of stents can be deployed to restore sufficient blood flow, this can save money and reduce the risk associated with additional unnecessary stents. Some lesions may be difficult or even impossible to stent" (see Sauer; [0035]).

Regarding claim 15, Ueda in view of Sauer teaches all claim limitations, as applied in claim 14, and Ueda further teaches using the catheter in treating the smaller vessel diameter lesion (see 112b rejection; "... the distal portion 12 a of the assembly 12 is delivered to a predetermined position {position near the portion above the left popliteal artery 220} of the left femoral artery 218, and delivery of the assembly 12 is then stopped." [0147]; see the position of catheter 14 in Fig.5A; "… in which the outer catheter 14 is delivered from the peripheral side of the abdominal aorta 212 to a predetermined position of the right femoral artery 230 of the right leg 104 a." [0158]; see Fig.5 and 8 - 11, the catheter 14 is used in treating both lesions no matter which one is smaller).

Regarding claim 16, Ueda in view of Sauer teaches all claim limitations, as applied in claim 14, and Ueda further teaches using the therapeutic catheter in treating the smaller vessel diameter lesion (see 112b rejection; "... a device retreat step is performed in which the treatment device 18 having been used for treating the left stenosed portion X2" [0156]; "… whereby a treatment portion 80 a of the treatment device 80 can be excellently delivered to the right stenosed portion X1." [0162]; see Fig.8, 9 and Fig.11, the treatment device is used in treating both lesions no matter which one is smaller).

Regarding claim 17, Ueda in view of Sauer teaches all claim limitations, as applied in claim 14, and Ueda further teaches wherein after treating the first vessel 
using a second therapeutic catheter in the treating of the second vessel diameter lesion (see 112b rejection; "After the retreat step …" [0158]; "… as shown in FIG. 10B, the surgeon performs a step of causing a treatment device to advance to an individual site in which a treatment device 80 (device for treating an individual site) for treating the right stenosed portion X1 of the right leg 104 a is caused to advance. As the treatment device 80, a device in which the stent 54 that will remain in the right stenosed portion X1 is disposed in a treatment portion 80 a is used." [0159]).
In addition, Sauer teaches the larger vessel diameter lesion is treated first and the smaller vessel diameter lesion is treated second. Sauer teaches a method of ranking treatment options ("At step 112, the treatment options are automatically ranked based on the predicted hemodynamic metrics calculated for each treatment option." [0035]). Further, Sauer teaches the underlying reason for such treatment options ranking ("For example, the treatment options can be ranked in order of maximal blood flow restoration {as measured by the FFR values of the lesions}, with options with a smaller number of stents ranked ahead of options with a greater number of stents if the options with the smaller number of stents result in predicted FFR values greater than the threshold for all of the lesions ... The ranking of the treatment options can also consider the difficulty or ease of implementation." [0035]). “[I]n considering the disclosure of a reference, it is proper to take into account not only specific teachings of the reference but also the inferences which one skilled in the art would reasonably be In re Preda, 401 F.2d 825, 826, 159 USPQ 342, 344 (CCPA 1968). See MPEP 2144. In this case, treating the larger vessel diameter lesion will result in more blood flow according to the knowledge in fluid dynamics, compared to the result of treating smaller vessel diameter lesion. Thus, treating lesion with larger vessel diameter will be ranked first in treatment. In the meanwhile, the larger diameter vessel is easier for treatment implementation and therefore will be ranked first in treatment too. The smaller vessel diameter lesion will be ranked next to the larger vessel diameter lesion in the ranking list.
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the treatment of two lesions on two sites as taught by Ueda with the teaching of treatment options ranking as taught by Sauer. Doing so would make it possible to provide a method that if "a lesser number of stents can be deployed to restore sufficient blood flow, this can save money and reduce the risk associated with additional unnecessary stents. Some lesions may be difficult or even impossible to stent" (see Sauer; [0035]).

Regarding claim 18, Ueda in view of Sauer teaches all claim limitations, as applied in claim 14, and Ueda further teaches wherein the catheter is a guiding catheter ("Accordingly, in the device advance step, the outer catheter 14 can assist {guide} the advance of the treatment device 18." [0152]), the treatment method comprising:
using a catheter assembly including an inner catheter inserted in a lumen of the guiding catheter (see 112b rejection; "… the assembly 12 is configured such that the outer catheter 14 {first catheter} and the inner catheter 16 {second catheter} are layered 

Regarding claim 19, Ueda in view of Sauer teaches all claim limitations, as applied in claim 14, and Sauer further teaches wherein the diagnostic information is image information of the patient ("Referring to FIG. 1, at step 102, medical image data of a patient is received. The medical image data is acquired prior to performing stenting …" [0016]; "At step 106, a plurality of hemodynamically relevant stenotic lesions are identified in the coronary artery. In order to identify the hemodynamically relevant stenotic lesions, all of the lesions can be automatically detected in the medical image data or in the patient-specific anatomical model of the coronary arteries ..." [0021]).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the lesion treatment as taught by Ueda with the teaching of treatment planning based on medical image data as taught by Sauer. Doing so would make it possible to provide a method that if "a lesser number of stents can be deployed to restore sufficient blood flow, this can save money and reduce the risk associated with additional unnecessary stents. Some lesions may be difficult or even impossible to stent" (see Sauer; [0035]).

Regarding claim 20, Ueda in view of Sauer teaches all claim limitations, as applied in claim 14, and Sauer further teaches measuring each vessel diameter first from image information ("Stenosis locations in the coronary tree can be automatically determined by performing coronary centerline extraction from the medical image data, calculating the vessel diameter in cross-sections along the centerline, and comparing the sequences of diameters." [0021]).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the lesion treatment as taught by Ueda with the teaching of treatment planning based on medical image data as taught by Sauer. Doing so would make it possible to provide a method that if "a lesser number of stents can be deployed to restore sufficient blood flow, this can save money and reduce the risk associated with additional unnecessary stents. Some lesions may be difficult or even impossible to stent" (see Sauer; [0035]).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAO SHENG whose telephone number is (571)272-8059. The examiner can normally be reached Monday to Friday, 8:30 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on (571) 270-5284. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHAO SHENG/           Examiner, Art Unit 3793